Digitally signed
                                                                                 by Reporter of
                                                                                 Decisions
                                                                                 Reason: I attest to
                              Illinois Official Reports                          the accuracy and
                                                                                 integrity of this
                                                                                 document
                                      Supreme Court                              Date: 2021.02.09
                                                                                 10:56:55 -06'00'



        Burns v. Municipal Officers Electoral Board of the Village of Elk Grove Village,
                                       2020 IL 125714




Caption in Supreme        TIMOTHY BURNS, Appellee, v. THE MUNICIPAL OFFICERS
Court:                    ELECTORAL BOARD OF THE VILLAGE OF ELK GROVE
                          VILLAGE et al. (Benjamin R. Lee, Appellant).



Docket No.                125714



Filed                     February 26, 2020



Decision Under            Appeal from the Circuit Court of Cook County; the Hon. Maureen O.
Review                    Hannon, Judge, presiding.



Judgment                  Circuit court judgment reversed in part and vacated in part.
                          Board decision affirmed.


Counsel on                Pericles C. Abbasi, of Chicago, for appellant.
Appeal
                          Burton S. Odelson and Ross D. Secler, of Odelson & Sterk, Ltd., of
                          Evergreen Park for appellee.
     Justices                   JUSTICE THEIS delivered the judgment of the court, with opinion.
                                Chief Justice Burke and Justices Thomas, Kilbride, Garman, and
                                Karmeier concurred in the judgment and opinion.
                                Justice Neville took no part in the decision.



                                                 OPINION

¶1        In this case we are asked to consider the validity of a referendum seeking to impose term
      limits on the elected offices of village president and village trustee in Elk Grove Village. The
      village electoral board concluded that the referendum violated section 3.1-10-17 of the Illinois
      Municipal Code. Pub. Act 101-114, § 5 (eff. July 19, 2019) (adding 65 ILCS 5/3.1-10-17). On
      judicial review, the circuit court of Cook County reversed, holding that section 3.1-10-17 was
      unconstitutional and ordering that the term-limits referendum appear on the March 17, 2020,
      general primary ballot. 1 The matter was appealed directly to this court pursuant to Illinois
      Supreme Court Rule 302(a) (eff. Oct. 4, 2011). For the following reasons, we reverse the
      judgment of the circuit court in part, vacate in part, and affirm the decision of the electoral
      board.

¶2                                           BACKGROUND
¶3        On July 8, 2019, Timothy Burns, the principal proponent of a term-limits referendum, filed
      a petition seeking to place the question of whether to impose term limits on the elected offices
      of village president and village trustee in Elk Grove Village on the March 17, 2020, general
      primary election ballot. The proposed question asked:
               “Shall the terms of office for those persons seeking nomination or election to, or who
               are holding the office of, Village President (Mayor) and Village trustee in the Village
               of Elk Grove Village, be limited such that, at the February 23, 2021 Consolidated
               Primary Election and all subsequent elections, no person shall be eligible to seek
               nomination or election to, or to hold, elected office in the Village of Elk Grove Village
               where that person has held the same elected office for two (2) or more consecutive,
               four (4) year terms?”
¶4        Benjamin Lee, a registered voter of the village, filed an objection, relying on section 3.1-
      10-17 of the Municipal Code. Lee argued that section provides that any term-limit referendum
      must be prospective only—that is, a referendum can only consider terms in office served after
      the passage of the referendum to determine a candidate’s eligibility. Lee maintained that the
      referendum proposed by Burns violated that section because it calculated and counted prior
      service as village president or village trustee before the passage of the referendum in
      determining eligibility to seek another term in that office. In response to the objection, Burns
      maintained that section 3.1-10-17 was unconstitutional, facially and as applied to his petition
      for referendum.

          1
           The election held on the third Tuesday in March is the “general primary election,” pursuant to the
      Election Code. 10 ILCS 5/2A-1.1 (West 2018).

                                                     -2-
¶5         The electoral board agreed with Lee, 2 sustaining the objection to the petition on the
       grounds that the petition conflicted with section 3.1-10-17. The board found that the statute
       allowed term limits to be prospective only, that the referendum was not prospective in its
       consideration of prior service, and that the limited scope of the board’s authority required it to
       accept the validity of the statute without considering whether it was unconstitutional.
       Accordingly, the board ordered that the referendum should not appear on the ballot in the
       March 17, 2020, general primary election.
¶6         Burns sought judicial review in the circuit court of Cook County and requested that the
       court consider the constitutionality of the statute. The circuit court reversed the decision of the
       electoral board, holding that section 3.1-10-17 was unconstitutional on its face and as applied.
¶7         The circuit court found that the General Assembly has the constitutional authority to
       expressly restrict the power of home rule municipalities to ensure that term limits can only be
       instituted prospectively. However, the court ruled that section 3.1-10-17 unlawfully applied
       retroactively to term limits referenda that had already been approved by the voters in other
       municipalities since November 2016. The circuit court further found that the unlawful
       provisions could not be severed from the rest of the statute.
¶8         Thereafter, Lee filed a notice of appeal directly to this court pursuant to Rule 302(a)(1). Ill.
       S. Ct. R. 302(a)(1) (eff. Oct. 4, 2011). This court granted the parties’ agreed motion to expedite
       the appeal and set an expedited briefing schedule without oral argument. Ill. S. Ct. R. 311(b)
       (eff. July 1, 2018).

¶9                                              ANALYSIS
¶ 10       When an election board’s decision is challenged in the circuit court pursuant to section 10-
       10.1 of the Election Code (10 ILCS 5/10-10.1 (West 2018)), the proceeding is one of
       administrative review. Accordingly, it is the election board’s decision that is ultimately before
       us, and not the decision of the circuit court. However, the election board has no authority to
       declare a statute unconstitutional or to question the validity of the statute. Goodman v. Ward,
       241 Ill. 2d 398, 411 (2011). Thus, it is the circuit court’s declaration that section 3.1-10-17 is
       unconstitutional that warrants this court’s direct review. The constitutionality of a statute
       involves a question of law, making our review de novo. Bartlow v. Costigan, 2014 IL 115152,
       ¶ 17.
¶ 11       Section 3.1-10-17 provides as follows:
                   “(a) The imposition of term limits by referendum, ordinance, or otherwise must be
               prospective. Elective office held prior to the effective date of any term limit imposed
               by a municipality shall not prohibit a person otherwise eligible from running for or
               holding elective office in that municipality. Term limits imposed in a manner

           2
             The electoral board agreed with Lee on remand from the circuit court, after initially dismissing
       Lee’s objection as “premature.” Lee had filed his objection on October 22, and the electoral board
       reasoned that he had to wait until December 17. See 10 ILCS 5/10-8 (West 2018) (requiring objections
       to petitions for referendum to be “duly made in writing within 5 business days after the last day for
       filing the *** petition for a public question”). After the electoral board found for Lee on remand, the
       circuit court ruled on Burns’s counterpetition in an order captioned Burns v. Municipal Officers
       Electoral Board, No. 19-COEL-37 (Cir. Ct. Cook County, Jan. 15, 2020).

                                                      -3-
                inconsistent with this Section remain valid prospectively, but are invalid as they apply
                to service prior to the enactment of the term limits.
                    (b) The imposition of term limits by referendum, ordinance, or otherwise shall only
                apply to terms for the same office or that category of municipal office. Term limits
                imposed in a manner inconsistent with this subsection are invalid as they apply to
                service in other categories of municipal offices.
                    (c) A home rule unit may not regulate term limits in a manner inconsistent with this
                Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of
                the Illinois Constitution on the concurrent exercise by home rule units of powers and
                functions exercised by the State.
                    (d) This Section applies to all term limits imposed by a municipality by referendum,
                ordinance, or otherwise passed on or after November 8, 2016.” Pub. Act 101-114, § 5
                (eff. July 19, 2019) (adding 65 ILCS 5/3.1-10-17).
¶ 12        There is no dispute here that, if valid, the term-limits statute would bar the referendum
       question from the ballot. However, Burns contends that section 3.1-10-17 unlawfully deprives
       the voters of the village and the voters of other municipalities their state constitutional right to
       choose by referendum the terms and manner of selecting their elected municipal officers. He
       maintains that the statute is unconstitutional both facially and as applied to this case.
¶ 13        A facial challenge to a statute is the most difficult challenge to mount because a statute will
       be deemed facially invalid only if no set of circumstances exists under which the statute would
       be valid. Napleton v. Village of Hinsdale, 229 Ill. 2d 296, 305-06 (2008). An as-applied
       challenge requires a showing that the statute violates the constitution as it applies to the facts
       and circumstances of the challenging party. City of Chicago v. Alexander, 2017 IL 120350,
       ¶ 27.
¶ 14        Under either, we are mindful that statutes enjoy a strong presumption of constitutionality.
       Oswald v. Hamer, 2018 IL 122203, ¶ 29. “The party challenging the validity of a statute has
       the burden of clearly establishing the alleged constitutional infirmity.” Id. If reasonably
       possible, it is the court’s duty to construe the statute in a way that will uphold its
       constitutionality, and any doubt in the statute’s construction will be resolved in favor of the
       statute’s validity. Id.
¶ 15        Contrary to Burns’s assertion, we agree with the circuit court that the General Assembly
       has the authority to legislate in this area prospectively because it has expressly indicated its
       intent to do so.
¶ 16        In order to understand Burns’s argument that the legislature exceeded its authority, we must
       first consider the relationship between the State and the units of local government under the
       1970 Illinois Constitution. Generally, every subject within the scope of governmental affairs
       rests in the General Assembly, unless inhibited by some constitutional provision. See Ill. Const.
       1970, art. II, § 2; Ill. Const. 1970, art. IV, § 1 (the General Assembly is vested with all
       legislative power by the constitution). Article VII, section 6, of the constitution provides home
       rule units with certain powers with respect to local concerns. Ill. Const. 1970, art. VII, § 6(a)
       (“a home rule unit may exercise any power and perform any function pertaining to its
       government”).
¶ 17        Relevant to this referendum, Elk Grove Village is a home rule municipality. As such, it is
       specifically governed by article VII, section 6(f), of the Illinois Constitution, which addresses

                                                    -4-
       a home rule municipality’s manner of selection of officers and implementation of terms of
       office. That section empowers a home rule municipality to “provide for its officers, their
       manner of selection and terms of office only as approved by referendum or as otherwise
       authorized by law.” Ill. Const. 1970, art. VII, § 6(f). Thus, under section 6(f), in the absence
       of a legislative grant of authority, a home rule municipality is authorized to “chang[e] the
       eligibility requirements for those candidates running [for office]” by limiting the officeholder’s
       term via a referendum approved by the voters. Johnson v. Ames, 2016 IL 121563, ¶ 19.
¶ 18       Under the same constitutional framework, however, the General Assembly may choose to
       “preempt the exercise of a municipality’s home rule powers by expressly limiting that
       authority.” Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2013 IL 110505, ¶ 31 (citing
       Schillerstrom Homes, Inc. v. City of Naperville, 198 Ill. 2d 281, 287 (2001)). Under article VII,
       section 6(h), the General Assembly “may provide specifically by law for the exclusive exercise
       by the State of any power or function of a home rule unit.” Ill. Const. 1970, art. VII, § 6(h).
¶ 19       If the General Assembly has not expressly preempted an area and taken exclusive control
       over it, it may, instead, limit the power of home rule units to act concurrently with the State. If
       the General Assembly wishes to limit the power of home rule units in this way, it must also do
       so with express language to that effect. Ill. Const. 1970, art. VII, § 6(i); 5 ILCS 70/7 (West
       2018) (providing that, if the legislature seeks to limit the exercise of home rule powers, the
       statute must contain an express statement to that effect).
¶ 20       Here, section 3.1-10-17 of the Municipal Code indeed contains an express limitation on
       the power of a home rule unit to regulate matters involving term limits. Subsection (c)
       specifically provides that
                “[a] home rule unit may not regulate term limits in a manner inconsistent with this
                Section. This Section is a limitation under subsection (i) of Section 6 of Article VII of
                the Illinois Constitution on the concurrent exercise by home rule units of powers and
                functions exercised by the State.” Pub. Act 101-114, § 5 (eff. July 19, 2019) (adding
                65 ILCS 5/3.1-10-17(c)).
¶ 21       Thus, while the General Assembly has not exclusively preempted a home rule unit from
       exercising its home rule powers with respect to term limits, it has chosen to place a limitation
       on the manner in which term limits are calculated in the next election and subsequent elections.
       By enacting section 3.1-10-17, the General Assembly demonstrated its intent that any term-
       limit referendum must be applied prospectively, because only terms served after the passage
       of the referendum may be considered to determine a candidate’s eligibility. The General
       Assembly properly followed the required procedures and asserted its proper authority under
       the Illinois Constitution to limit a function of a home rule unit. Burns’s novel reading of section
       6(f) would read sections 6(h) and 6(i) out of the constitution. The General Assembly may
       always limit the powers of a home rule unit under sections 6(h) and 6(i) as long as it does so
       expressly.
¶ 22       Accordingly, consistent with the circuit court’s findings, this case presents a circumstance
       under which the statute can be validly applied. Accordingly, Burns’s challenge must fail, both
       as applied and facially. In re M.T., 221 Ill. 2d 517, 537 (2006) (“[S]o long as there exists a
       situation in which a statute could be validly applied, a facial challenge must fail.” (Internal
       quotation marks omitted.)).



                                                    -5-
¶ 23        Nevertheless, Burns additionally argues that the statute is otherwise invalid because it
       retroactively applies to other municipalities that have already passed term limits by
       referendum, nullifying their voters’ constitutional rights. The circuit court agreed, basing its
       ruling on what it perceived was a problem in the manner of the statute’s “retroactive
       application” in the last sentence in subsection (a) and in subsection (d).
¶ 24        The last sentence in subsection (a) provides that “[t]erm limits imposed in a manner
       inconsistent with this Section remain valid prospectively, but are invalid as they apply to
       service prior to the enactment of the term limits.” Pub. Act 101-114, § 5 (eff. July 19, 2019)
       (adding 65 ILCS 5/3.1-10-17(a)). Subsection (d) is an express temporal limitation on
       subsection (a), providing that “[t]his Section applies to all term limits imposed by a
       municipality by referendum, ordinance, or otherwise passed on or after November 8, 2016.”
       Id. (adding 65 ILCS 5/3.1-10-17(d)).
¶ 25        To the extent that these provisions refer to term limits that have already been imposed, they
       are not implicated here. No term limit has yet been imposed by Elk Grove Village. Thus, Burns
       is asking us to consider whether provisions in the statute that are not applicable here have any
       unlawful retroactive impact as applied to voters’ constitutional rights in other municipalities.
¶ 26        As we have explained, “ ‘[a] fundamental rule of constitutional law is that a court will not
       determine the constitutionality of a provision of a statute which does not affect the parties to
       the cause under consideration.’ ” Flynn v. Ryan, 199 Ill. 2d 430, 438-39 (2002) (quoting
       Chicago Teachers Union, Local 1 v. Board of Education of the City of Chicago, 189 Ill. 2d
       200, 206 (2000)); People v. Mosley, 2015 IL 115872, ¶ 11 (“courts do not rule on the
       constitutionality of a statute where its provisions do not affect the parties” (citing Klein v.
       Department of Registration & Education, 412 Ill. 75, 87-88 (1952))). Whether the statute
       implicates voters’ constitutional rights as applied to term limit referenda previously passed in
       other municipalities does not affect Elk Grove Village or its voters. Accordingly, we find the
       trial court erred in considering those provisions.

¶ 27                                         CONCLUSION
¶ 28       For all of the foregoing reasons, we find the relevant provisions of section 3.1-10-17 of the
       Municipal Code to be constitutional both facially and as applied to the proposed referendum
       in Elk Grove Village. Accordingly, we reverse the judgment of the circuit court, vacate that
       portion of the court’s ruling as to provisions that do not affect the parties, and affirm the
       decision of the electoral board, which found the proposed referendum invalid.

¶ 29      Circuit court judgment reversed in part and vacated in part.
¶ 30      Board decision affirmed.

¶ 31      JUSTICE NEVILLE took no part in the consideration or decision of this case.




                                                   -6-